
	

114 S1456 IS: Rural ACO Improvement Act of 2015
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1456
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2015
			Ms. Cantwell (for herself, Mr. Thune, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to improve the way beneficiaries are assigned under
			 the Medicare shared savings program by also basing such assignment on
			 primary care services furnished by Federally qualified health centers,
			 rural health
			 clinics, nurse practitioners, physician assistants, and clinical nurse
			 specialists.
	
	
		1.Short title
 This Act may be cited as the Rural ACO Improvement Act of 2015.
 2.Improvements to the assignment of beneficiaries under the Medicare shared savings programSection 1899(c) of the Social Security Act (42 U.S.C. 1395jjj(c)) is amended— (1)by striking utilization of primary and inserting “utilization of—
				
 (1)in the case of performance years beginning on or after April 1, 2012, primary ; (2)in paragraph (1), as added by paragraph (1) of this section, by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following new paragraphs:  (2)in the case of performance years beginning on or after January 1, 2016, primary care services provided under this title by an ACO professional described in subsection (h)(1)(B); and
 (3)in the case of performance years beginning on or after January 1, 2016, primary care services provided under this title by a Federally qualified health center or rural health clinic (as those terms are defined in section 1861(aa)), as determined by the Secretary..  
			
